DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.  Claims 1-20 remain pending in the present application with claims 6-20 withdrawn as being non-elected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama JP 2013126887 (hereinafter Kamiyama).
Re. Cl. 1, Kamiyama discloses: A display apparatus (Fig. 5) comprising: a display (1, Fig. 1-5) including a stand mounting part (see Fig. 5-6, lower back portion of 1 where 2 attaches); a stand (2, Fig. 5-6)  to which the stand mounting part is coupleable to mount the display on the stand (see Fig. 6 and 8); and a protection member (4, 5, 6, 7 Fig. 2 and 5) comprising: a portion (5 and 7, Fig. 2) that includes a support protection member and is detachably coupleable along an edge of the display (see Fig. 4-6) so that, when the portion is coupled along the edge of the display, the support protection member covers a lower end portion of the display (see Fig. 2 and 5-6), and a mounting part protection member (6, Fig. 1-4) that includes a back portion (62, Fig. 3) and a lip portion (61, Fig. 3) extending from the back portion to form a groove (see space between 61 and 62, Fig. 3-4, where 1 is located in Fig. 4), the mounting part protection member being detachably coupleable along a portion of the edge of the display (see Fig. 2, 4 and 6-7) so that, when the mounting part protection member is coupled along the portion of the edge of the display, the portion of the edge of the display is in the groove (see Fig. 4), a front of the lip portion is in front of the display (see Fig. 4), and the back portion covers a portion of the back of the display along which the stand is mountable (see Fig. 1, 3-4 and 7-8), wherein the mounting part protection member is separately detachable from along the portion of the edge of the display (see Fig. 2 for example, as having 6 separate from 5, 7) while the portion that includes the support protection member remains coupled along the edge of the display with the support protection member covering the lower end portion of the display (see Fig. 6, the portion 6 is removable from the tv while 5 and 7 remain along the tv), to thereby uncover the portion of the back of the display along which the stand is mountable (see Fig. 6); wherein the mounting part protection member remains intact after being detached from along the portion of the edge of the display (it is the Examiner’s position that this limitation is intended use since it refers to how the mounting part protection member is intended to be used rather than what the member actually is; Further, it is the Examiner’s position that the member 6 is capable of being used in the claimed intended use by unfolding the box portion 31 (as seen in Fig. 6-8), lifting the display 1 and protection members 5, 7 and then removing 6 away from the bottom of the display 1 without breaking it in two pieces.  The stand 2 would still be able to be mounted to the back of the display 1 since members 5 and 7 support the display 1 at a height which spaces the stand 2 from the box 31 as can be seen in Fig. 8-9).
Re. Cl. 2, Kamiyama discloses: when the mounting part protection member is detached from along the portion of the edge of the display while the portion that includes the support protection member remains coupled along the edge of the display with the support protection member covering the lower end portion of the display, the support protection member supports the display to prevent the display from being overturned (see Fig. 6, as shown the elements 5 and 7 remain attached to the display 1 which prevents tipping).
Re. Cl. 3, Kamiyama discloses: the support protection member includes first and second support protection members disposed on opposite sides of the mounting part protection member, respectively (see Fig. 6, 5 and 7).
Re. Cl. 4, Kamiyama discloses: the protection member and the stand are configured so that the stand is accommodatable in the protection member (see Fig. 5, between 5 and 7).
Re. Cl. 5, Kamiyama discloses: the protection member further comprises a cover protection (4, Fig. 5) member that is separate from the portion that includes the support protection member and from the mounting part protection member (see Fig. 5), and that is detachably coupleable along the edge of the display at an upper end portion of the display (see Fig. 5), the stand comprises a first part and a second part (see Fig. 5, upper portion of 2 and lower portion of 2), the cover protection member and the first part of the stand are configured so that the first part of the stand is accommodateable in the cover protection member (see Fig. 5, the upper portion of 2 is accommodateable in the member 4), and the support protection member and the second part of the stand are configured so that the second part of the stand is accommodateable in the support protection member (see Fig. 5, the lower portion of 2 is accommodatable in the member 5).
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Kamiyama discloses that the mounting part protection member is comprised of two parts that are intended to be broken apart and therefore does not disclose the limitation of “the mounting part protection member remains intact after being detached from along the portion of the edge of the display,” the Examiner disagrees.  As stated above, this limitation is an intended use limitation since it refers to how the apparatus is intended to be used rather than what the apparatus actually comprises.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (see MPEP 2114 II for instance). In this instance, the mounting part protection member includes the structure as claimed (e.g. back portion, lip portion, groove) and engages with the display in the same manner as the Applicant’s.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim  As discussed above, the prior art structure is capable of performing the claimed intended use by merely lifting the display (1) with protection members (5, 6, 7) off the box (31) and then removing the mounting part protection member (6) intact before placing the display with protection member (5 and 7) back onto the box (31).  The stand (2) would still be able to be secured to the display (1) since the protection members (5 and 7) space the display away from the box a distance greater than the height of the stand (2) as can be seen in Fig. 8 specifically.  Therefore, Applicant’s argument have been considered but they are not persuasive since a manner of operating the device does not differentiate the apparatus from the prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruta US 2008/0067096, Yokawa US 2013/0100359, and Yang US 7588148 disclose other known display apparatuses which are packaged in a shipping container and are relevant to Applicant’s elected invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632